Citation Nr: 1119012	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-34 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1986 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for a low back disability.

Jurisdiction over this matter was subsequently transferred to the Columbia, South Carolina RO.

The Board remanded this matter in November 2009.

Additional evidence pertinent to the claim on appeal was submitted in March 2011 and subsequent to the issuance of the December 2010 supplemental statement of the case (SSOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In accordance with the Board's previous remand, the Veteran was afforded a VA examination in May 2010.  In a March 2011 letter, the Veteran argued that the May 2010 VA examination was inadequate because, it was brief, did not take into account his reports, the examiner was prejudiced against him due to his large physical size, and that the examiner failed to completely follow the instructions detailed in the November 2009 Board remand.  

The November 2009 Board remand instructed that a VA orthopedic examination be conducted to determine the nature and etiology of the Veteran's lumbar spine disability.  The examiner was specifically instructed to address the impact of in-service back injuries and reported post-service back injuries.  While the March 2010 VA examiner reported that he had reviewed the claims folder, he did not comment on the post-service injuries, or the Veteran's complaint of backache during service in October 1990.  

The examiner provided a negative nexus opinion that appears to have been based largely on the conclusion that the Veteran had had low back strain in service, but his current disability was degenerative disc disease.  The examiner did not comment on the diagnosis of chronic thoracolumbar strain made on an August 2006 VA examination.  In addition a VA treatment record dated in September 2006, shows that the Veteran reported a two year history of back pain, while a June 2007 record shows that the Veteran reported the onset of his symptoms, including tingling in the toes and legs, had had their onset in 1989.  The VA examination report does not reflect consideration of these records.

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

An August 2007 letter from a state Vocational Rehabilitation Department indicates that the Veteran had applied for disability benefits.  A July 2007 private psychological evaluation noted that he had applied for Social Security Administration (SSA) benefits while an August 2007 private orthopedic examination noted that he was seen for a disability evaluation.  He reported being unemployed in a May 2010 VA orthopedic examination and that his ability to perform certain types of work was affected due to difficulty standing, lifting or bending.

The actual decision by the SSA, and the medical records on which that decision was based, are not of record.  These records are potentially pertinent to the claims of entitlement to service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records are may assist the Veteran in substantiating his claim and must therefore be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request all decision(s) and medical records associated with the Veteran's award of SSA benefits.  All efforts to obtain these records should be documented in the claims file. 

Any records received should be associated with the claims file.  If no such records are available, documentation to that effect must be included in the claims file. 

2.  Following completion of the above development, the RO/AMC should afford the Veteran a VA examination to determine whether his current lumbar spine disability had its onset in service or is otherwise the result of a disease or injury in service.

The examiner should review the claims folder and acknowledge such review in the examination report or addendum, including the facts discussed above in the body of this remand.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine disability had its onset in service or is otherwise related to a disease or injury in active duty.

The examiner should note the in-service complaints of low back pain and findings of a left lower back muscle strain, following a large number of sit ups.  In addition, the examiner should address the impact, if any, of the Veteran's work-related lumbar spine strain in March 2004 and a motor vehicle accident in May 2004 (including whether the in-service strain made the Veteran more susceptible to the post service injuries.

The examiner should also acknowledge the August 2006 diagnosis of chronic lumbar strain, and opine as to whether any current lumbar strain is related to the strain noted in service.

In addition the examiner should comment on whether the in-service strain caused, or increased the Veteran's susceptibility to, the current degenerative disc disease or other current low back disabilities.

The examiner should provide a rationale for these opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a rationale for doing so.

3.  The RO/AMC should review the examination report to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

